COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00469-CV


CITY OF LUBBOCK                                                     APPELLANT

                                        V.

TED PARKER                                                            APPELLEE


                                    ------------

          FROM THE 141ST DISTRICT COURT OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered the parties’ “Joint Motion To Dismiss Appeal.” It is

the court=s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 43.4.

                                                   PER CURIAM

PANEL: MEIER, WALKER, and MCCOY, JJ.


      1
       See Tex. R. App. P. 47.4.
DELIVERED: May 3, 2012




                         2